Citation Nr: 1718443	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a skin disability related to his service, to include Agent Orange exposure.  The Board notes that the Veteran was provided with a VA examination in July 2016.  However, the Board finds the July 2016 opinion inadequate because it only proffered the conclusion that the Veteran does not meet the clinical criteria for presumptive Agent Orange disorder.  Furthermore, the examiner noted that Veteran did not have then or ever had a skin condition. 

However, the record shows that the Veteran has received a skin related diagnosis during the pendency of this appeal.  The examiner did not consider (1) the Veteran's diagnosis of lipoma vs. ganglion cyst vs. tendon sheeth tumor vs. left forearm lesion noted in his VA outpatient dermatology visit, e.g. September 2009 and (2) the Veteran's medical history of skin eruptions.  Therefore, the Board must remand the claim for a new examination to determine the nature and etiology of any current skin disability, to specifically determine whether it is directly related to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Subject to an appropriate release from the Veteran, make appropriate attempts to obtain any records of treatment or evaluation of a skin disability from the University of South Alabama Health System during 2009. 

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After completing the foregoing development, obtain an addendum opinion from the examiner who conducted the July 2016 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit a full medical history from the Veteran.  An explanation for all opinions expressed must be provided.  

(a)  Provide diagnoses for all current skin disabilities, to include those noted during the appeal period.

(a) Is it at least likely as not (a fifty percent probability or grater) that the Veteran's skin disability/disabilities is/are related to his active duty service, to specifically include exposure to herbicides, Agent Orange?

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required; however, attention is invited to the medical treatment records that contain the Veteran's current diagnosis of a skin disability and outpatient treatment he has received as of result of his claimed skin disability (e.g. in January 2010 and July 2010).

The examiner should consider the lay testimony record.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




